Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on June 4, 2019 for patent application 16/420,739. 

Status of Claims
2.	Claims 1-20 are now presented for examination in this office action.

Allowable Subject Matter
3.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spooren et al. (U.S. Publication Number: 2015/0112751).
As to independent claim 1, Spooren discloses a computer-implemented method for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, the method comprising: 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 
b) calculating a moving average of the forecasted price data set by creating a series of averages of different subsets each covering a settable time window of the forecasted price data set over the settable time period in which each of the different subsets cover an overlapping period of time with a portion of the forecasted price data set that excludes a first unit of time of the settable time window in the different subsets and includes a next unit of time in the different subsets (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]); 
c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 
e) accessing real-time price data for electricity over a given unit of time in the geographic region served by the electrical power distribution network (e.g., until a maximum is found which validates the 
f) in response to the real-time price data being higher than the real-time price threshold (e.g., controlling storage of electrical energy by charging and discharging an energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses caused by charging and discharging the energy storage device comprises detecting alternating candidate charging and discharging occasions with respect to the pricing data by selecting a next occurrence of a locally minimum price in the pricing data as a candidate charging occasion or a next occurrence of a locally maximum price in the pricing data as a candidate discharging occasion) (see Abstract), switching a bi-directional inverter from a charge state to a discharge state, whereby in the discharge state, electrical power from the energy storage device is delivered to the electrical power distribution network (e.g., charge/discharge controller 100 controls the operation of the BMS 170, the charger 180 and the inverter 190) (see Paragraph [0067]). 
As to independent claim 10, Spooren discloses a system for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, the system comprising: a computer memory capable of storing machine instructions; and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory, the hardware processor performing 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 

c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 
e) accessing real-time price data for electricity over a given unit of time in the geographic region served by the electrical power distribution network (e.g., until a maximum is found which validates the local minimum 600, each new cost data element is checked to detect whether it is better than the current candidate; during this search, a new lower-priced minimum is identified in the pricing data and so this time is now treated as the charging candidate) (see Paragraph [0096]); and 
f) in response to the real-time price data being higher than the real-time price threshold (e.g., controlling storage of electrical energy by charging and discharging an energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses caused by charging and discharging the energy storage device comprises detecting alternating candidate charging 
As to independent claim 16, Spooren discloses a non-transitory computer program product tangibly embodying computer readable instructions which, when implemented, cause a computer to carry out the steps of a method for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, comprising: a computer memory capable of storing machine instructions; and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory, the hardware processor performing 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 
b) calculating a moving average of the forecasted price data set by creating a series of averages of different subsets each covering a settable time window of the forecasted price data set over the settable time period in which each of the different subsets cover an overlapping period of time with a portion of the forecasted price data set that excludes a first unit of time of the settable time window in the different subsets and includes a next unit of time in the different subsets (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in 
c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 
e) accessing real-time price data for electricity over a given unit of time in the geographic region served by the electrical power distribution network (e.g., until a maximum is found which validates the local minimum 600, each new cost data element is checked to detect whether it is better than the current candidate; during this search, a new lower-priced minimum is identified in the pricing data and so this time is now treated as the charging candidate) (see Paragraph [0096]); and 
f) in response to the real-time price data being higher than the real-time price threshold (e.g., controlling storage of electrical energy by charging and discharging an energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses caused by charging and discharging the energy storage device comprises detecting alternating candidate charging and discharging occasions with respect to the pricing data by selecting a next occurrence of a locally minimum price in the pricing data as a candidate charging occasion or a next occurrence of a locally maximum price in the pricing data as a candidate discharging occasion) (see Abstract), switching a bi-directional inverter from a charge state to a discharge state, whereby in the discharge state, electrical power from the energy storage device is delivered to the electrical power distribution network (e.g., 
As to dependent claim 2, Spooren teaches the computer-implemented method of claim 1, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 3, Spooren teaches the computer-implemented method of claim 1, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00003## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 4, Spooren teaches the computer-implemented method of claim 3, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i.degree.2*.tau.. . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 5, Spooren teaches the computer-implemented method of claim 4, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]). 
As to dependent claim 6, Spooren teaches the computer-implemented method of claim 1, wherein in response to the real-time price data being higher than the real-time price threshold, further comprising: determining if state of charge on the energy storage device is higher than a state of charge threshold, and in response to both the state of charge being higher than the state of charge threshold and the real-time price data being higher than the real-time price threshold switching the bi-directional inverter from the charge state to the discharge state (e.g., controlling storage of electrical energy by charging and discharging an energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses caused by charging and discharging the energy storage device comprises detecting alternating candidate charging and discharging occasions with respect to the pricing data by selecting a next occurrence of a locally minimum price in the pricing data as a candidate charging occasion or a next occurrence of a locally maximum price in the pricing data as a candidate discharging occasion) (see Abstract). 
As to dependent claim 7, Spooren teaches the computer-implemented method of claim 1, further comprising: g) determining if the settable time period for the forecasted price data is expired; and h) in response to the settable time period for the forecasted price data is expired, repeating steps a through f above, otherwise repeating steps e through f above (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]). 
As to dependent claim 11, Spooren teaches the system of claim 10, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 12, Spooren teaches the system of claim 10, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00005## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the 
As to dependent claim 13, Spooren teaches the system of claim 12, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i+2*.tau. . . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 14, Spooren teaches the system of claim 13, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]).
As to dependent claim 15, Spooren teaches the system of claim 10, wherein in response to the real-time price data being higher than the real-time price threshold, further comprising: determining if state of charge on the energy storage device is higher than a state of charge threshold, and in response to both the state of charge being higher than the state of charge threshold and the real-time price data being higher than the real-time price threshold switching the bi-directional inverter from the charge state to the discharge state (e.g., controlling storage of electrical energy by charging and discharging an energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses caused by charging and discharging the energy storage device comprises detecting alternating candidate charging and discharging occasions with respect to the pricing data by selecting a next occurrence of a locally minimum price in the pricing data as a candidate charging occasion or a next occurrence of a locally maximum price in the pricing data as a candidate discharging occasion) (see Abstract). 
As to dependent claim 17, Spooren teaches the non-transitory computer program product of claim 16, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 18, Spooren teaches the non-transitory computer program product of claim 16, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00006## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 19, Spooren teaches the non-transitory computer program product of claim 18, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i+2*.tau. . . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 20, Spooren teaches the non-transitory computer program product of claim 19, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117